355 U.S. 269 (1957)
VIRGINIA
v.
MARYLAND.
No. 12, Original.
Supreme Court of United States.
Argued December 10, 1957.
Decided December 16, 1957.
ON MOTION FOR LEAVE TO FILE BILL OF COMPLAINT.
C. F. Hicks, Assistant Attorney General of Virginia, and Kenneth C. Patty, Attorney General, argued the cause and filed a brief for plaintiff.
Joseph S. Kaufman, Assistant Attorney General of Maryland, and C. Ferdinand Sybert, Attorney General, argued the cause for defendant. With them on the brief was Edward S. Digges, Special Assistant Attorney General.
PER CURIAM.
The Court having heard oral argument by the Attorneys General of the States and having considered the printed briefs of counsel, the Court is of the opinion that the motion for leave to file the bill of complaint should be granted. The State of Maryland is directed to file an answer to the bill of complaint within 60 days and process is ordered to issue accordingly.